     Case 3:19-cv-01429-L Document 1 Filed 06/14/19                Page 1 of 17 PageID 1


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GERARDO MENDEZ PEREZ and       §
ALFREDO HERNANDEZ PEREZ,       §
                               §
      Plaintiffs,              §
                               §
v.                             §                                  CASE NO. _________________
                               §
CJR FRAMING, INC.; JAVIER      §
HERNANDEZ; FERNANDO HERNANDEZ; §
and CARMELO HERNANDEZ,         §
                               §
      Defendants.              §


                                   ORIGINAL COMPLAINT

   1. Plaintiffs Gerardo Mendez Perez (“Plaintiff Mendez”) and Alfredo Hernandez Perez

(“Plaintiff Hernandez”) were recruited and employed by Defendants Javier Hernandez, Fernando

Hernandez, Carmelo Hernandez, and CJR Framing, Inc., through the H-2B temporary foreign

worker visa program to labor for Defendants’ construction business. Plaintiffs bring this action for

unpaid wages, breach of contract, fraud, and unlawful conduct with respect to immigration

documents.

                                JURISDICTION AND VENUE

   2. This Court has jurisdiction over Plaintiffs’ federal claims pursuant to 28 U.S.C. § 1331

(federal question), 29 U.S.C. § 216(b) (Fair Labor Standards Act), and 18 U.S.C. § 1595(a)

(Trafficking Victims Protection Reauthorization Act).

   3.   This Court also has supplemental jurisdiction over Plaintiffs’ state law claims under 28

U.S.C. § 1367, because the state law claims are so closely related to the federal claims that they

form part of the same case or controversy.

   4. Declaratory relief is authorized pursuant to 28 U.S.C. §§ 2201 and 2202.
Original Complaint                                                                     Page 1 of 17
       Case 3:19-cv-01429-L Document 1 Filed 06/14/19                Page 2 of 17 PageID 2


      5. Each Defendant has sufficient contacts with this forum to give this Court personal

jurisdiction over each Defendant.

      6. Venue is proper in this Court under 28 U.S.C. § 1391(b)(1).

                                             PARTIES

      7. Plaintiff Gerardo Mendez Perez is an individual who worked for the Defendants’

construction business as an H-2B worker in or near Bryan, Texas. Plaintiff Gerardo Mendez Perez

has consented to the filing of this action for violations of the Fair Labor Standards Act (see Exhibit

A).

      8. Plaintiff Alfredo Hernandez Perez is an individual who worked for the Defendants’

construction business as an H-2B worker in or near Bryan, Texas. Plaintiff Alfredo Hernandez

Perez has consented to the filing of this action for violations of the Fair Labor Standards Act (see

Exhibit A).

      9. Defendant CJR Framing, Inc., is a domestic for-profit corporation formed and existing

under the laws of the State of Texas and whose principal place of business is 10334 Casnett Dr.,

Dallas, Texas 75217. Defendant CJR Framing, Inc., may be served with process by serving its

registered agent, Raul Hernandez, at 7900 Lake June Rd, Dallas, Texas 75217.

      10. Defendant Javier Hernandez is an individual residing in or around Dallas County who may

be served at his residence at 10334 Casnett Dr., Dallas, Texas 75217.

      11. Defendant Fernando Hernandez is an individual residing in or around Dallas County who

may be served at his residence at 414 Old Mill Ln., Dallas, Texas 75217.

      12. Defendant Carmelo Hernandez is an individual residing in or around Dallas County who

may be served at his principal place of business at 10334 Casnett Dr., Dallas, Texas 75217.




Original Complaint                                                                      Page 2 of 17
     Case 3:19-cv-01429-L Document 1 Filed 06/14/19                Page 3 of 17 PageID 3


                                             FACTS

   A. Defendants’ Participation in the H-2B Program

   13. Defendants operate a construction business known as CJR Framing, Inc. (“CJR Framing”),

that has its main office located at 7900 Lake June Rd, Dallas, Texas 75217, and that provides

residential and commercial construction services.

   14. At all relevant times, CJR Framing was an enterprise engaged in commerce or in the

production of goods for commerce as that term is defined by 29 U.S.C. § 203(a).

   15. CJR Framing employs construction laborers to perform labor on its residential and

commercial construction projects.

   16. Defendant Javier Hernandez is a corporate officer of CJR Framing. He serves as President

of CJR Framing.

   17. Defendants Fernando Hernandez and Carmelo Hernandez have worked as supervisors and

managers for CJR Framing.

   18. Each individual Defendant—Javier Hernandez, Fernando Hernandez, and Carmelo

Hernandez—had operational control over CJR Framing, Inc.; exercised control over the terms and

conditions of employees’ work; maintained CJR Framing, Inc.’s, employee records; and had the

power to act on behalf of CJR Framing, Inc., vis-a-vis its employees, including Plaintiffs.

   19. Each individual Defendant had the power and authority to made decisions on behalf of CJR

Framing, including decisions related to the recruitment and hiring of foreign workers, and was

authorized to make representations to the U.S. government related to such recruitment and hiring.

   20. Each Defendant had the power and exercised the power to establish wages and working

conditions of CJR Framing’s employees, including the decisions to hire, fire, and discipline

employees.



Original Complaint                                                                    Page 3 of 17
     Case 3:19-cv-01429-L Document 1 Filed 06/14/19                   Page 4 of 17 PageID 4


   21. Each Defendant conspired and combined to recruit and import foreign workers through

illegal means that deprived Plaintiffs of their rights under federal and state law governing the

importation of foreign visa workers.

   22. To carry out their scheme to fraudulently recruit and employ temporary foreign workers,

Defendants made false representations to the U.S. government about the jobs they planned to fill

with foreign workers and engaged agents to make false representations to foreign workers,

including Plaintiffs, to induce them to travel to the U.S. to work for CJR Framing.

   23. Defendants petitioned the Department of Homeland Security (“DHS”) for permission to

import temporary foreign workers to perform construction services using the H-2B visa program.

   24. By regulation, DHS requires a petition for H-2B visas to be accompanied by a temporary

labor certification from the Department of Labor (“DOL”). To obtain such a certification, an

employer must request a determination from DOL of the prevailing wage applicable to the

employer’s job openings in the area of intended employment. The employer must then engage in

specific efforts to recruit U.S. workers at no less than the prevailing wage. If the recruitment efforts

do not produce sufficient U.S. workers to fill all of the employer’s job openings, the employer may

submit a temporary labor certification application to DOL on Form 9142. The application requires

employers to set forth the terms and conditions of work that the employer is offering to the foreign

workers it seeks to hire. The terms must be no less favorable than the terms offered to U.S. workers

and must include a promise to pay no less than the prevailing wage for all hours of work.

   25. If DOL determines that U.S. workers are not available to fill the employer’s job openings,

and that the terms and conditions of work offered to foreign workers will not adversely affect the

wages and working conditions of similarly employed U.S. workers, DOL approves the labor

certification application. The employer may then petition DHS for H-2B visas.



Original Complaint                                                                        Page 4 of 17
     Case 3:19-cv-01429-L Document 1 Filed 06/14/19               Page 5 of 17 PageID 5


   26. In 2016, Defendant CJR Framing obtained a prevailing wage determination from DOL for

the jobs of construction laborers to work for CJR Framing on several project in the Dallas, Texas,

area and filed labor certification applications on Form 9142.

   27. In 2016, DOL approved Defendant CJR Framing’s labor certification application and DHS

granted its petition for 65 H-2B construction laborers.

   B. Defendants’ Recruitment and Hiring of Plaintiffs as H-2B Workers

   28. In 2016, Defendants recruited workers in Mexico and Guatemala to work for Defendant

CJR Framing through the H-2B program and selected individuals that they wanted to hire.

   29. Plaintiffs were among the group of workers selected to be hired to work for Defendant CJR

Framing.

   30. Defendants, through their agents, instructed Plaintiffs to meet with Defendant CJR

Framing’s representatives before going through the visa interview process.

   31. In June 2016, Defendants instructed Plaintiff Mendez to go to Guatemala City to meet with

Defendant CJR Framing’s representative.

   32. In or around June 2016, Defendants instructed Plaintiff Hernandez to go to Nuevo Laredo

to meet with Defendant CJR Framing’s representative.

   33. At the meetings in Guatemala City and Nuevo Laredo, Plaintiffs met with a representative

who identified herself as a lawyer acting on behalf of Defendant CJR Framing.

   34. Plaintiff Mendez was recruited in Guatemala by Defendant CJR Framing.

   35. In approximately June 2016, Plaintiff Mendez met with an agent of Defendant CJR

Framing in Guatemala City. The agent represented herself as Defendant CJR Framing’s attorney

and required Plaintiff Mendez a pay a fee to proceed with the interview. Defendant CJR Framing’s




Original Complaint                                                                   Page 5 of 17
     Case 3:19-cv-01429-L Document 1 Filed 06/14/19               Page 6 of 17 PageID 6


agent told Plaintiff Mendez the wage rate that Defendant CJR Framing would pay him during the

term of his visa and showed him a document with the same information.

    36. Defendant CJR Framing’s agent further instructed Plaintiff Mendez that he had to pay the

costs of the airplane ticket to Dallas, Texas. Plaintiff Mendez had to borrow money from relatives

to cover the travel costs.

    37. Plaintiff Hernandez was recruited in Mexico by Defendant CJR Framing.

    38. In approximately June 2016, Plaintiff Hernandez met with an agent of Defendant CJR

Framing agent in Nuevo Laredo, Mexico. The agent represented herself as Defendant CJR

Framing’s attorney and required Plaintiff Hernandez to pay a fee to proceed with the interview.

Defendant CJR Framing’s agent told Plaintiff Hernandez the wage rate that Defendant CJR

Framing would pay him during the term of his visa and provided him a document with the same

information.

    39. Defendant CJR Framing’s agent further instructed Plaintiff Hernandez that he had to pay

the costs of his transportation to Dallas, Texas. He had to borrow money from relatives to cover

the costs.

    40. In the meetings, Defendant CJR Framing, through its agent, offered work contracts to

Plaintiffs.

    41. The employment contracts offered to Plaintiffs informed them that they would work as

full-time construction laborers for Defendant CJR Framing in Dallas, Texas, from the date of their

arrival to the United States to December 31, 2016; that they would be compensated at a rate of

$12.92 per hour; that they would work 40 hours per week; and that Defendant CJR Framing would

provide them with free housing.




Original Complaint                                                                   Page 6 of 17
     Case 3:19-cv-01429-L Document 1 Filed 06/14/19                  Page 7 of 17 PageID 7


   42. The employment contracts offered by Defendants contained material false representations

concerning the terms and conditions of Plaintiffs’ employment. The Defendants made these

representations with no intention of fulfilling their promises, made them with knowledge of their

falsity or with reckless disregard for the truth of the representations, and did so with the intention

that Plaintiffs would rely upon the representations. The false representations made by Defendants

included promises that:

           a. Plaintiffs would be paid $12.92 per hour and no less than the prevailing wage as set

               by the DOL for the position and location where they would be employed;

           b. Plaintiffs’ work schedule would be for 40 hours per week;

           c. Plaintiffs would be employed pursuant to these terms from the time of entry in the

               United States through December 31, 2016; and

           d. Plaintiff Mendez was also told that he would be paid time and one half his regular

               rate of pay for all hours he worked beyond 40 in a workweek.

   43. The DOL-approved temporary labor certification application for Plaintiffs’ H-2B visas, the

accompanying attestations, and the applicable regulatory requirements were incorporated by law

into Plaintiffs’ employment contracts with Defendant CJR Framing, with enforceable terms and

conditions of employment.

   44. Defendants concealed material facts, which were known to Defendants, with the specific

intent that Plaintiffs would be misled by these omissions. Defendants concealed the material facts

with actual knowledge that Plaintiffs did not know the truth or have equal opportunity to discover

the truth, with the intent to induce Plaintiffs to work for Defendants. The information that

Defendants concealed from Plaintiffs included:

           a. Defendants would not pay Plaintiffs in accordance with all applicable laws;



Original Complaint                                                                      Page 7 of 17
     Case 3:19-cv-01429-L Document 1 Filed 06/14/19                    Page 8 of 17 PageID 8


             b. Defendants intended to pay an hourly rate less than the promised rate;

             c. Defendants intended to require Plaintiffs to work more than forty hours per week

                  and to not pay the overtime wages required by law;

             d. Defendants intended to pay Plaintiffs in cash and not provide pay statements;

             e. Defendants intended to require Plaintiffs to kick back $2,000 from their wages to

                  Defendants to pay for their visas;

             f. Defendants intended to require Plaintiffs to live in substandard housing;

             g. Defendants intended to require Plaintiffs to work at locations outside of the Dallas,

                  Texas, area;

             h. Defendants intended to require Plaintiffs to purchase their own tools and personal

                  protective equipment;

             i.   Defendants intended to require Plaintiffs to perform work other than construction

                  labor if they had the requisite skills and experience; and

             j.   Defendants intended to take possession of Plaintiffs’ immigration documents.

   45. Plaintiff Mendez entered into the above-described employment contract in approximately

June 2016.

   46. Plaintiff Hernandez entered into the above-described employment contract in

approximately July 2016.

   47. Plaintiffs relied to their detriment upon the promises made by Defendants, including the

false statements and omissions described above, and traveled to the United States to work for

Defendants.

   48. Each Defendant aided, abetted, and conspired in the above-stated actions by, inter alia,

agreeing to misrepresent what workers would be paid and where they would work, as well as by



Original Complaint                                                                       Page 8 of 17
     Case 3:19-cv-01429-L Document 1 Filed 06/14/19                  Page 9 of 17 PageID 9


participating in and benefitting from the scheme with actual knowledge that Defendant CJR

Framing was obtaining Plaintiffs’ labor through fraudulent and illegal representations described

above with reckless disregard for its unlawful actions.

   49. All Defendants concealed or failed to disclose material facts concerning Plaintiffs’

employment that were within the knowledge of Defendants and that Defendants knew or should

have known were not within the knowledge of the Plaintiffs, including, inter alia, that Plaintiffs

were entitled to overtime wages and were not receiving the prevailing wage rate for the jobs and

locations where they worked, and that Plaintiffs were required to illegally kick back thousands of

dollars from their wages to pay for their visas.

   50. Defendant CJR Framing supplied false information to, and concealed material facts from,

Plaintiffs in the course of its business and in the course of transactions in which it had a pecuniary

interest. Defendant CJR Framing supplied false information and concealed information, as detailed

above, with the specific intent that Plaintiffs would rely on that information in Plaintiffs’ business

transactions with Defendants.

   51. Each individual Defendant had the authority and opportunity to act on behalf of CJR

Framing, Inc. to disclose concealed information but chose not to.

   52. Defendants failed to exercise reasonable care or competence in obtaining or

communicating information to Plaintiffs regarding the transactions described above.

   C. Plaintiffs’ Arrival and Work in the United States

   53. Plaintiffs Mendez and Hernandez traveled to the United States with separate groups of H-

2B workers recruited by Defendant CJR Framing.

   54. Plaintiff Mendez traveled to Dallas, Texas, with other H-2B workers who were going to

work for Defendant CJR Framing in approximately June 2016.



Original Complaint                                                                      Page 9 of 17
    Case 3:19-cv-01429-L Document 1 Filed 06/14/19               Page 10 of 17 PageID 10


    55. Upon arrival in Dallas, Texas, Plaintiff Mendez met with representatives of Defendant CJR

Framing—upon information and belief, family members of Defendants Javier Hernandez,

Fernando Hernandez, and Carmelo Hernandez—who required him to turn over his passport, visa,

and return travel ticket.

    56. The representatives of Defendant CJR Framing informed Plaintiff Mendez and the other

H-2B workers that they had to purchase their own tools for their job as construction laborers and

drove them to a store to purchase the tools. The representatives of Defendant CJR Framing paid

for the tools, informing Plaintiff Mendez and the other H-2B workers that the cost would be

deducted from their future wage payments.

    57. The representatives of Defendant CJR Framing instructed Plaintiff Mendez and the other

H-2B workers he was with that they were not going to work in Dallas, but rather at a job site in

Bryan, Texas.

    58. The representatives of Defendant CJR Framing transported Plaintiff Mendez and the other

H-2B workers from Dallas, Texas, to Bryan, Texas.

    59. Upon arrival in Bryan, Texas, Plaintiff Mendez stayed in a motel room with several other

workers and had to sleep on the floor. Plaintiff Mendez later had to stay in an apartment with even

more workers and the same substandard living conditions.

    60. In Bryan, Texas, Defendant Carmelo Hernandez told Plaintiff Mendez that Defendant CJR

Framing would not pay the wage rate promised to him in Guatemala, stating that they would only

pay a wage rate of ten dollars per hour for all hours worked, including hours worked over 40 in a

workweek.

    61. Further, Defendant Carmelo Hernandez told Plaintiff Mendez he had to pay $2,000 in

kickbacks to Defendant CJR Framing for obtaining his H-2B visa so that he could work for the



Original Complaint                                                                   Page 10 of 17
   Case 3:19-cv-01429-L Document 1 Filed 06/14/19                Page 11 of 17 PageID 11


company. Defendant Carmelo Hernandez instructed Plaintiff Mendez that Defendant CJR Framing

would deduct $200 from each weekly wage payment.

   62. Plaintiff Hernandez traveled to Dallas, Texas, with other H-2B workers who were going to

work for Defendant CJR Framing in approximately July 2016.

   63. Upon arrival in Dallas, Texas, Plaintiff Hernandez met with representatives of Defendant

CJR Framing—upon information and belief, family members of Defendants Javier Hernandez, ,

Fernando Hernandez, and Carmelo Hernandez—who required Plaintiff Hernandez to turn over his

passport and visa.

   64. The representatives of Defendant CJR Framing informed Plaintiff Hernandez and the other

H-2B workers that they had to purchase their own tools for their job as construction laborers and

drove them to a store to purchase the tools. The representatives of Defendant CJR Framing paid

for the tools, informing Plaintiff Hernandez and the other H-2B workers that the cost would be

deducted from their future wage payments.

   65. The representatives of Defendant CJR Framing instructed Plaintiff Hernandez that he and

the other H-2B workers were not going to work in Dallas, but rather at a job site in Bryan, Texas.

   66. The representatives of Defendant CJR Framing transported Plaintiff Hernandez and the

other H-2B workers from Dallas, Texas, to Bryan, Texas.

   67. In Bryan, Texas, Defendant Carmelo Hernandez told Plaintiff Hernandez that Defendant

CJR Framing would not pay the wage rate promised to him in Mexico, stating that they would

only pay a wage rate of ten dollars per hour for all hours worked, including hours worked over 40

in a workweek.

   68. Further, Defendant Carmelo Hernandez told Plaintiff Hernandez he had to pay $2,000 in

kickbacks to Defendant CJR Framing for obtaining his H-2B visa so that he could work for the



Original Complaint                                                                  Page 11 of 17
    Case 3:19-cv-01429-L Document 1 Filed 06/14/19                 Page 12 of 17 PageID 12


company. Defendant Carmelo Hernandez instructed Plaintiff Hernandez that Defendant CJR

Framing would deduct $200 from each weekly wage payment.

   69. After Defendants took possession of Plaintiffs’ passports, visas, and/or return travel tickets,

Defendants refused to return the documents to Plaintiffs.

   70. Defendants violated federal law and the H-2B regulations by unlawfully confiscating

Plaintiffs’ passports and other documents in an attempt to prevent Plaintiffs from leaving

Defendants’ employment.

   71. Defendants made wage payments to employees in cash and not with a paycheck as required

by law.

   72. The new wage rate that Defendants told Plaintiffs they would be paid once they were in

the United States was less than the required prevailing wage rate and less than the wage rate

specified in Defendant CJR Framing’s labor certification application.

   73. At all times relevant to this action, Plaintiffs routinely worked more than 40 hours in a

workweek, regularly worked up to 60 hours in a workweek, and sometimes worked more than 60

hours in a workweek. Defendants were required to pay Plaintiffs overtime at one and one-half

times their regular rate of pay but failed to do so.

   74. Defendants did not properly record the number of hours Plaintiffs worked for them as

required by the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

   75. Defendants illegally deducted approximately $200 from Plaintiff Mendez’s pay with the

goal of recovering a total of $2,000 in fees for his H-2B visa. Defendants also failed to reimburse

travel costs Plaintiffs incurred to come to the U.S., constituting an illegal de facto deduction from

wages.




Original Complaint                                                                     Page 12 of 17
    Case 3:19-cv-01429-L Document 1 Filed 06/14/19                Page 13 of 17 PageID 13


   76. As a result of Defendants’ pay practices, illegal deductions, and failure to compensate

Plaintiffs for all hours of their work, Defendants failed to pay Plaintiffs the required minimum

wages in some workweeks and the required time and one-half their regular rate of pay as overtime

compensation for all hours Plaintiffs worked in excess of 40 hours during each workweek.

   77. Defendants have been an enterprise engaged in commerce or in the production of goods

for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that

said enterprise has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce, by any person—including, for example, wood and

construction tools and equipment—and in that said enterprise has had and has an annual gross

volume of sales made or business done in excess of $500,000, exclusive of excise taxes at the retail

level which are separately stated.

   78. Each of the individual Defendants had knowledge of the fraudulent recruitment and

personally benefitted from the fraudulent actions.

   79. Defendant Javier Hernandez signed the H-2B application and recruitment documents as

President of Defendant CJR Framing, certifying that Defendant CJR Framing would comply with

the promises contained therein when he knew that it had no intention of complying with the

promises or with the H-2B requirements.

   80. Defendants Fernando Hernandez and Carmelo Hernandez had knowledge of the promises

made through the recruitment process and the H-2B applications and acted as direct supervisors

on the job sites to enforce the company’s policies in violation of those promises and the H-2B

requirements.




Original Complaint                                                                   Page 13 of 17
    Case 3:19-cv-01429-L Document 1 Filed 06/14/19                   Page 14 of 17 PageID 14


    81. At all times relevant to this action, Defendants knowingly, willfully, or with reckless

disregard, carried out their illegal pattern or practice of failing to pay the required prevailing wage,

failing to pay overtime compensation due to Plaintiffs, and making illegal deductions from

Plaintiffs’ wages that sometimes brought Plaintiffs’ hourly rate below the minimum wage.

    82. At all times relevant to this action, Defendants failed to maintain and preserve complete

and accurate records of Plaintiffs’ hours of work as required by the FLSA.

    83. Defendant CJR Framing breached its contract with Plaintiffs by failing to pay the DOL

prevailing wage applicable to the job Plaintiffs performed for Defendants.

                                      CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
             (Fair Labor Standards Act-Minimum Wage & Overtime Violations)

    84. This count sets forth a claim for declaratory relief and damages for each Defendant’s

violation of the minimum wage and overtime provisions of the FLSA.

    85. By failing to pay Plaintiffs the minimum wage for certain workweeks, Defendants violated

Plaintiffs’ rights under the FLSA, 29 U.S.C. § 206(a), for which Plaintiffs are entitled to relief

pursuant to 29 U.S.C. § 216(b).

    86. Defendants violated the FLSA, 29 U.S.C. § 207(a), by failing to pay Plaintiffs the proper

overtime wage rate.

    87. Defendants’ failure to pay Plaintiffs their federally mandated overtime wages was a willful

violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

    88. For Defendants’ violations of the FLSA, the Plaintiffs have suffered injury and are entitled

to their unpaid minimum wages and unpaid overtime wages, plus an equal amount in liquidated

damages, costs of court, and attorney’s fees pursuant to 29 U.S.C. § 216(b).




Original Complaint                                                                       Page 14 of 17
    Case 3:19-cv-01429-L Document 1 Filed 06/14/19                   Page 15 of 17 PageID 15


                                 SECOND CAUSE OF ACTION
                                     (Breach of Contract)

    89. Defendant CJR Framing entered into employment contracts with Plaintiffs.

    90. Plaintiffs satisfactorily performed all employment duties and responsibilities required of

them under the employment contracts with Defendant CJR Framing.

    91. Defendant CJR Framing breached the employment contracts with Plaintiffs by failing to

comply with their terms and conditions—including by failing to pay the promised wage, failing to

reimburse Plaintiffs’ travel expenses, and charging Plaintiffs visa fees—for which Plaintiffs are

entitled to relief pursuant to the common law of contracts and Chapter 38 of the Texas Civil

Practice and Remedies Code.

                          THIRD CAUSE OF ACTION
   (TVPRA Unlawful Conduct With Respect to Immigration Documents Under 18 U.S.C.
                           § 1597(a)(3) and § 1595(a))

    92. Defendants knowingly removed, confiscated, possessed, or concealed the actual passport

and visas of Plaintiffs Gerardo Mendez Perez and Alfredo Hernandez Perez in order to, without

lawful authority, maintain, prevent, or restrict the labor or services of Plaintiffs.

    93. As a result of Defendants’ unlawful conduct, Plaintiffs suffered injury and are entitled to

recover damages and attorney’s fees pursuant to 18 U.S.C. § 1595(a).

                                 FOURTH CAUSE OF ACTION
                                   (Fraudulent Inducement)

    94. As described above, Defendants and their agents knowingly or recklessly made material,

false representations to Plaintiffs regarding the terms and conditions of Plaintiffs’ employment

with Defendant CJR Framing, Inc.

    95. Defendants and their agents made such material, false representations with the intent that

Plaintiffs would be persuaded to enter into employment contracts and come to the United States to

work for Defendant CJR Framing.

Original Complaint                                                                      Page 15 of 17
   Case 3:19-cv-01429-L Document 1 Filed 06/14/19                 Page 16 of 17 PageID 16


   96. Plaintiffs relied on Defendants’ and their agents’ representations by incurring debt and

leaving their families and homes to travel to the United States to work for Defendants.

   97. Each Defendant had knowledge of the fraud, was a beneficiary of the fraud, and personally

benefitted from the fraudulent transactions.

   98. As a result of Defendants’ fraud, Plaintiffs suffered injury and are entitled to relief under

the common law.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that this court:

   a. Declare Defendants in violation of each of the causes of action set forth above;

   b. Award damages to Plaintiffs for Defendants’ failure to pay minimum wage and overtime

        wages under the FLSA and an equal amount of liquidated damages pursuant to 29 U.S.C.

        § 216(b).

   c. Award damages to Plaintiffs pursuant to Plaintiffs’ Breach of Contract claim;

   d. Award damages to Plaintiffs on their TVPRA claim, including punitive damages, and

        attorney’s fees;

   e. Award damages to Plaintiffs pursuant to Plaintiffs’ Fraud claim;

   f. Award Plaintiffs the costs of this action;

   g. Award Plaintiffs a reasonable attorneys’ fee;

   h. Award Plaintiffs Pre-Judgment and Post-Judgment interest; and

   i.   Grant such other relief as this Court deems just and proper.



                                               Respectfully submitted,

                                               EQUAL JUSTICE CENTER



Original Complaint                                                                   Page 16 of 17
   Case 3:19-cv-01429-L Document 1 Filed 06/14/19    Page 17 of 17 PageID 17


                                By: /s/ Reema Ali
                                   Reema Ali
                                   Texas State Bar No. 24105327
                                   rali@equaljusticecenter.org
                                   EQUAL JUSTICE CENTER
                                   1250 W. Mockingbird Ln., Ste. 455
                                   Dallas, Texas 75247
                                   Tel (469) 228-4234
                                   Fax (469) 941-0861

                                   Christopher J. Willett
                                   Texas State Bar No. 24061895
                                   cwillett@equaljusticecenter.org
                                   Rebecca Eisenbrey (preparing application for
                                   admission to N.D. Texas)
                                   Texas State Bar No. 24097646
                                   reisenbrey@equaljusticecenter.org
                                   EQUAL JUSTICE CENTER
                                   510 Congress Ave., Ste. 206
                                   Austin, Texas 78704
                                   Tel (512) 474-0007, ext. 107
                                   Fax (512) 474-0007

                                   COUNSEL FOR PLAINTIFFS




Original Complaint                                                     Page 17 of 17
